Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 08/18/2022 has been entered. Claims 1-2, 4, 6-7, 9-10, 12, 14-15 have been amended. Claims 3, 8, 11 and 16 have been canceled. Claims 1-2, 4-7, 9-10 and 12-15 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-7, 9-10 and 12-15  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
4.	Claims 1-5 are objected to because of the following informalities:  The acronym “SNPN” should be defined for what it stands for in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (WO 2021229474 A1) in view of Stojanovski et al. (US 20220038898 A1).
Regarding claim 1, Garcia teaches a method of a provisioning server for selecting a serving network in a wireless communication system (method of Fig. 6), the method comprising:
receiving, from a default credential server (DCS), a list of SNPN candidates to serve a user equipment (UE) (DCS 75 sends the onboarding network 200 a list with the SNPNs 100 that are provided, along with the regions that the SNPNs 100 are intended to server, page 13, lines 25-27), wherein the list of SNPN candidates is based on first information on an identifier (ID) of at least one stand-alone non-public network (SNPN) and second information on an ID of an SNPN with which the UE is in onboarding (DCS 75 stores a binding of the onboarding UE credentials and the UE identifier e.g., Host ID, MAC address, PEI, etc. with the network information for the SNPN 100. The network information comprises data identifying the SNPN 100, such as the PLMN ID and NID of the SNPN 100, page 11, lines 10-15);
and selecting a serving SNPN for the UE among the list of SNPN candidates (After obtaining the SNPN information from the DCS 75, the AMF 230 in the onboarding network 200 selects the SNPN 100 and a provisioning server 190 within the selected SNPN 100, page 14, lines 1-3).
However, Garcia does not teach wherein the first information and the second information are provided from the UE to the DCS.
In an analogous art, Stojanovski teaches wherein the first information (NPN-IDs in the geographical location, [0014]) and the second information (configured SP-IDs for the SP that owns UE's subscription, [0014]) are provided from the UE to the DCS (UE registers with the network by providing the UE identity and credential corresponding to the SP-ID, [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the PLMN selection of Garcia with the device configured PLMN ID of Stojanovski to provide a method and a system for allowing device to access service provide by a standalone non-public networks in an onboarding process as suggested.

Regarding claim 9, Garcia teaches a provisioning server for selecting a serving network in a wireless communication system (network node 700 of Fig. 15), the provisioning server comprising: a transceiver (communication circuitry 720); and a controller coupled with the transceiver (processing circuitry 730) and configured to control to: 
receive, from a default credential server (DCS), a list of SNPN candidates to serve a user equipment (UE)( DCS 75 sends the onboarding network 200 a list with the SNPNs 100 that are provided, along with the regions that the SNPNs 100 are intended to server, page 13, lines 25-27), wherein the list of SNPN candidates is based on first information on an identifier (ID) of at least one stand-alone non-public network (SNPN) and second information on an ID of an SNPN with which the UE is in onboarding (DCS 75 stores a binding of the onboarding UE credentials and the UE identifier e.g., Host ID, MAC address, PEI, etc. with the network information for the SNPN 100. The network information comprises data identifying the SNPN 100, such as the PLMN ID and NID of the SNPN 100, page 11, lines 10); and select a serving SNPN for the UE among the list of SNPN candidates (After obtaining the SNPN information from the DCS 75, the AMF 230 in the onboarding network 200 selects the SNPN 100 and a provisioning server 190 within the selected SNPN 100, page 14, lines 1-3).
However, Garcia does not teach wherein the first information and the second information are provided from the UE to the DCS.
In an analogous art, Stojanovski teaches wherein the first information (NPN-IDs in the geographical location, [0014]) and the second information (configured SP-IDs for the SP that owns UE's subscription, [0014]) are provided from the UE to the DCS (UE registers with the network by providing the UE identity and credential corresponding to the SP-ID, [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the PLMN selection of Garcia with the device configured PLMN ID of Stojanovski to provide a method and a system for allowing device to access service provide by a standalone non-public networks in an onboarding process as suggested.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski et al. (US 20220038898 A1) in view of Garcia.
Regarding claim 6, Stojanovski teaches a method of a user equipment (UE) for registering a serving network in a wireless communication system (method of Figs. 1-2), the method comprising: 
providing, to a default credential server (DCS) (UE registers with the network by providing the UE identity and credential corresponding to the SP-ID… it is assumed that the authentication request is routed to a subscriber database residing in the SP's administrative domain, [0015]), first information on an identifier (ID) of at least one stand-alone non-public network (SNPN) (configured SP-IDs for the SP that owns UE's subscription, [0014]) and second information on an ID of an SNPN with which the UE is in onboarding (configured SP-IDs for the SP that owns UE's subscription, [0014]).
However, Stojanovski does not teach registering in a serving SNPN selected by a provisioning server, the serving SNPN is selected based on the first information and the second information.
In an analogous art, Garcia teaches registering in a serving SNPN (Once the UE 50 is provisioned with credentials for the SNPN 100, the UE 500 deregisters from the onboarding network and establishes a connection with the SNPN 100 using the obtained credentials, page 8, lines 27-29) selected by a provisioning server (After obtaining the SNPN information from the DCS 75, the AMF 230 in the onboarding network 200 selects the SNPN 100 and a provisioning server 190 within the selected SNPN 100, page 14, lines 1-3), the serving SNPN is selected based on the first information (e.g. available SNPNs) and the second information (e.g. UE selected SNPN; the selection of the SNPN 100 can be based on information provided by the UE 50 e.g., in which the UE 50 is provided by available SNPNs 100 and UE 50 selects one, page 14, lines 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device configured PLMN ID of Stojanovski with the PLMN selection of Garcia to provide a method and a system for allowing device to access service provide by a standalone non-public networks in an onboarding process as suggested.
Regarding claim 14, Stojanovski teaches a user equipment (UE) (e.g. UE 118 of Fig. 1) for registering a serving network in a wireless communication system, the UE comprising: a transceiver (e.g. RF 406 of Fig. 4); and a controller (e.g. CPU 404E) coupled with the transceiver and configured to control to: 
provide, to a default credential server (DCS) (UE registers with the network by providing the UE identity and credential corresponding to the SP-ID… it is assumed that the authentication request is routed to a subscriber database residing in the SP's administrative domain, [0015]), first information on an identifier (ID) of at least one stand-alone non-public network (SNPN) (configured SP-IDs for the SP that owns UE's subscription, [0014]) and second information on an ID of an SNPN with which the UE is in onboarding (configured SP-IDs for the SP that owns UE's subscription, [0014]).
However, Stojanovski does not teach and register in a serving SNPN selected by a provisioning server, the serving SNPN is selected based on the first information and the second information.
In an analogous art, Garcia teaches register in a serving SNPN (Once the UE 50 is provisioned with credentials for the SNPN 100, the UE 500 deregisters from the onboarding network and establishes a connection with the SNPN 100 using the obtained credentials, page 8, lines 27-29) selected by a provisioning server (After obtaining the SNPN information from the DCS 75, the AMF 230 in the onboarding network 200 selects the SNPN 100 and a provisioning server 190 within the selected SNPN 100, page 14, lines 1-3), the serving SNPN is selected based on the first information (e.g. available SNPNs) and the second information (e.g. UE selected SNPN; the selection of the SNPN 100 can be based on information provided by the UE 50 e.g., in which the UE 50 is provided by available SNPNs 100 and UE 50 selects one, page 14, lines 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device configured PLMN ID of Stojanovski with the PLMN selection of Garcia to provide a method and a system for allowing device to access service provide by a standalone non-public networks in an onboarding process as suggested.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski et al. (US 20220038898 A1) in view of Zhu et al. (US 20220060883 A1) and further in view of Ryu et al. (US 20200314731 A1).
Regarding claim 2, Garcia as modified by Stojanovski teaches the method of claim 1, wherein the list of SNPN candidates is further based on UE location information (the selection of the SNPN 100 can be based on the UE location, Garcia page 13, line 18) and UE type information (The selection of the SNPN 100 can be based on information provided by the UE 50 e.g., in which the UE 50 is provided by available SNPNs 100 and UE 50 selects one Garcia page 14, lines 4-6).
However, Garcia and Stojanovski do not teach wherein the UE location information and the UE type information are provided from the UE to the DCS.
In an analogous art, Ryu teaches wherein the UE location information and the UE type information are provided from the UE to the DCS (the UE 100 may send to the AMF 155 a NAS Message … the NAS message sent by the UE 100 may be encapsulated by the AN in a N2 message towards the AMF 155 that may include user location information and access technology type information, [0246]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the selection of Garcia and Stojanovski with the position information of Ryu to provide a method and a system to enable mobility tracking of the UE as suggested.
Regarding claim 10, Garcia as modified by Stojanovski teaches the provisioning server of claim 9 wherein the list of SNPN candidates is further based on UE location information (the selection of the SNPN 100 can be based on the UE location, Garcia page 13, line 18) and UE type information (The selection of the SNPN 100 can be based on information provided by the UE 50 e.g., in which the UE 50 is provided by available SNPNs 100 and UE 50 selects one Garcia page 14, lines 4-6).
However, Garcia and Stojanovski do not teach wherein the UE location information and UE type information are provide from the UE to the DCS.
In an analogous art, Ryu teaches wherein the UE location information and UE type information are provide from the UE to the DCS (the UE 100 may send to the AMF 155 a NAS Message … the NAS message sent by the UE 100 may include user location information and access technology type information, [0246]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the selection of Garcia and Stojanovski with the position information of Ryu to provide a method and a system to enable mobility tracking of the UE as suggested.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski et al. (US 20220038898 A1) in view of Garcia and further in view of Ryu et al. (US 20200314731 A1).
Regarding claim 7, Stojanovski as modified by Garcia teaches the method of claim 6; further comprising: wherein the serving SNPN is selected further based on UE location information (the selection of the SNPN 100 can be based on the UE location, Garcia page 13, line 18) and UE type information (The selection of the SNPN 100 can be based on information provided by the UE 50 e.g., in which the UE 50 is provided by available SNPNs 100 and UE 50 selects one) or by selecting an SNPN 100 in the same region, Garcia page 14, lines 4-6).
However, Stojanovski and Garcia do not teach further comprising: providing to  the DCS, UE location information and UE type information.
In an analogous art, Ryu teaches providing to the DCS, UE location information and UE type information (the UE 100 may send to the AMF 155 a NAS Message … the NAS message sent by the UE 100 may be encapsulated by the AN in a N2 message towards the AMF 155 that may include user location information and access technology type information, [0246]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device configuration of Stojanovski and Garcia with the position information of Ryu to provide a method and a system to enable mobility tracking of the UE as suggested.

Regarding claim 15, Stojanovski as modified by Garcia teaches the UE of claim 14, wherein the controller is configured to: wherein the serving SNPN is selected further based on UE location information (the selection of the SNPN 100 can be based on the UE location, Garcia page 13, line 18) and UE type information (The selection of the SNPN 100 can be based on information provided by the UE 50 e.g., in which the UE 50 is provided by available SNPNs 100 and UE 50 selects one) or by selecting an SNPN 100 in the same region, Garcia page 14, lines 4-6).
However, Stojanovski and Garcia do not teach provide to  the DCS, UE location information and UE type information.
In an analogous art, Ryu teaches provide to the DCS, UE location information and UE type information (the UE 100 may send to the AMF 155 a NAS Message … the NAS message sent by the UE 100 may be encapsulated by the AN in a N2 message towards the AMF 155 that may include user location information and access technology type information, [0246]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device configuration of Stojanovski and Garcia with the position information of Ryu to provide a method and a system to enable mobility tracking of the UE as suggested.

Claims 4-5 and 12-13 are is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Stojanovski and further in  view of Zhu et al. (US 20220060883 A1).
Regarding claim 4, Garcia as modified by Stojanovski teaches the method of claim 3.
However, Garcia and Stojanovski do not teach receiving, from the default credential server, priority information for the list of the SNPN candidates.
In an analogous art, Zhu teaches further comprising: receiving, from the DCS, priority information for the list of the SNPN candidates (A policy control network element obtains second private network information from the private network server, where the second private network information includes first policy information, [0192]. Specifically, the first policy information may include information such as a network selection priority, [0193]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the selection of Garcia and Stojanovski with the position information of Ryu to provide a method and a system to enable mobility tracking of the UE as suggested.
Regarding claim 5, Garcia as modified by Stojanovski teaches the method of claim 1.
However, Garcia and Stojanovski do not teach receiving, from the serving SNPN, information related to a network credential; and transmitting, to the UE, the information related to the network credential.
In an analogous art, Zhu teaches further comprising: receiving, from the serving SNPN, information related to a network credential; and transmitting, to the UE, the information related to the network credential (The unified data management network element sends first updated network configuration information to the terminal device, where the first updated network configuration information includes the operation mode and the subscription information of the terminal device, Zhu [0188]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the selection of Garcia and Stojanovski with the position information of Ryu to provide a method and a system to enable mobility tracking of the UE as suggested.
Regarding claim 12, Garcia as modified by Stojanovski teaches the provisioning server of claim 9.
However, Garcia and Stojanovski do not teach receive, from the DCS, priority information for the list of the SNPN candidates.
In an analogous art, Zhu further teaches wherein the controller is further configured to: receive, from the DCS, priority information for the list of the SNPN candidates (A policy control network element obtains second private network information from the private network server, where the second private network information includes first policy information, [0192]. Specifically, the first policy information may include a network selection policy and a routing policy. For example, the network selection policy may include the identifier of the private network (for example, an NPN ID) and an identifier of the public network (for example, a PLMN ID), and may further include information such as a network selection priority, [0193]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the selection of Garcia and Stojanovski with the position information of Ryu to provide a method and a system to enable mobility tracking of the UE as suggested.
Regarding claim 13, Garcia as modified by Stojanovski teaches the provisioning server of claim 9.
However, Garcia and Stojanovski do not teach receive, from the serving SNPN, information related to a network credential and transmit, to the UE, the information related to the network credential.
 In an analogous art, Zhu teaches wherein the controller is further configured to: receive, from the serving SNPN, information related to a network credential (A unified data management network element obtains first private network information from the private network server. The first private network information may include at least one of the following: a private network service type and subscription information that is of the terminal device, [0176] [0177]), and transmit, to the UE, the information related to the network credential (The unified data management network element sends first updated network configuration information to the terminal device, where the first updated network configuration information includes the operation mode and the subscription information of the terminal device, Zhu [0188]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the selection of Garcia and Stojanovski with the position information of Ryu to provide a method and a system to enable mobility tracking of the UE as suggested.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kreiner et al. (US 20160142911 A1) discloses broadcasting, by a first device, to an access point device associated with a first network, a first signal comprising an identifier for a second network, wherein the access point device of the first network foregoes broadcast of a name of the first network, and wherein the first device is located at a first location and a second device is located at a second location remote from the first location.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                /NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641           



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641